DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 21-22 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dieckman 3,596,936.
In regard to claim 16, Dieckman discloses a ferrule 15 for connecting to a flexible duct 12, the ferrule comprising:
a sidewall 16 defining a minor diameter and a major diameter spaced apart from the minor diameter (see taper of 16 in fig. 6);
a ferrule thread 16a extending radially outward from the sidewall; and
at least one of:

a recess 19 configured to receive a tab of the fitting, the recess configured to radially deflect the tab of the fitting upon rotation of the ferrule relative to the fitting,
wherein the minor diameter is less than or equal to an inner diameter of the flexible duct with the flexible duct in an untensioned state, and 
wherein the major diameter is greater than the inner diameter of the flexible duct with the flexible duct fully elongated (see interior diameter of 12b being widened by the wider portion of 16 in fig. 6).
In regard to claim 17, wherein engagement of the tab with the recess of the fitting limits rotation of the ferrule relative to the fitting about a longitudinal axis of the ferrule and the fitting when a rotational force applied to the ferrule relative to the fitting is less than a force required to radially deflect the tab (the claim is only drawn to the ferrule and not the ferrule in combination with the fitting).
In regard to claim 21, further comprising a circumferential depression for receiving a terminal end 12c of the flexible duct (see radial depression created between protrusions 18a and 18b).
In regard to claim 22, wherein a taper of the sidewall is configured to stretch a sheet material 12c of the flexible duct as the flexible duct is threaded onto the ferrule thread.
In regard to claim 25, Dieckman discloses a ductwork assembly comprising: a duct 12b having a helix structure 12a and a flexible sheet material 12c surrounding the helix structure; and a ferrule 15 comprising: a sidewall 16 defining a minor diameter and a major diameter 
a tab 20 configured to extend into a recess of a fitting, the tab configured to radially deflect and disengage from the recess of the fitting upon rotation of the ferrule relative to the fitting; and
a recess 19 configured to receive a tab of the fitting, the recess configured to radially deflect the tab of the fitting upon rotation of the ferrule relative to the fitting,
wherein the minor diameter is less than or equal to an inner diameter of the flexible duct with the flexible duct in an untensioned state, and wherein the major diameter is greater than the inner diameter of the flexible duct with the flexible duct fully elongated, wherein the helix structure of the duct is threaded over the ferrule thread such that the flexible sheet material of the duct is stretched radially outward by the sidewall of the ferrule.
In regard to claim 26, further comprising: a fitting 26 removably connected to the ferrule 15, wherein the fitting comprises at least one of a coupling.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks 4,174,858 in view of Dieckmann 3,596,936.
In regard to claim 16, Dieckman discloses a ferrule 40 for connecting to a flexible duct 285, the ferrule comprising:
a sidewall 42;
a ferrule thread 46 extending radially outward from the sidewall; and
at least one of:
a tab 32 configured to extend into a recess 19 of a fitting, the tab configured to radially deflect and disengage from the recess of the fitting upon rotation of the ferrule relative to the fitting (element 32 is capable of radially deflecting).
Brooks discloses a threaded sidewall for securely fastening the ferrule within the flexible duct, but does not disclose tapering the sidewall of the ferrule.  Dieckmann teaches that providing a similar type of ferrule 15 with a tapered sidewall 16, in order to expand the duct upon assembly and make for a more secure connection between the ferrule and inner surface of the duct wall, is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to provide the sidewall of Brooks, with a taper, as taught by Dieckmann.
In regard to claim 18, wherein the ferrule thread 46 includes a discontinuous portion 61.
In regard to claim 19, wherein the discontinuous portion includes a break extending from a crest of the ferrule thread to the sidewall, wherein the break is configured to bite into the flexible duct to prevent unthreading of the flexible duct from the ferrule thread (see fig. 7 and 11).

In regard to claim 24, wherein an outer diameter of the ferrule thread is larger than an inner diameter of a helix structure of the flexible duct when a pitch of the ferrule thread is equal to a pitch of the helix structure (see portion 63 widen the helix structure 60c in figs. 5 and 6).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieckman 3.596.936.
In regard to claim 23, it is unclear if the pitch of the ferrule is different  from the pitch of 
the helix structure.  However, it would have been obvious to one of ordinary skill in the art to change the shape of the helix structure because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 1-15 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meserole, Fouss, Todd, Law, Berger, Lukjan, Hamman, Jr., and Poerschke disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679